Citation Nr: 1548624	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement service connection for hypertension, to include as due to Agent Orange exposure and/or secondary to service connected Type 2 diabetes mellitus and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  Among his awards is the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was most recently before the Board in January 2014, it was remanded for further development.  It is now before the Board for further appellate action.

In August 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The issues of entitlement to a higher evaluation for PTSD and entitlement to a higher evaluation for neuropathy have risen by the record in a November 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one year of discharge, and is unrelated to service.  

2.  Hypertension is not due to or aggravated by a service-connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in service, may not be presumed to have been so incurred and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In correspondence dated in February 2008, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for hypertension and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The subsequent notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

In February 2008, the Veteran was also notified of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  The Veteran was given the opportunity to submit additional evidence and argument after the notice.  The Veteran testified at a hearing before the Board in August 2011.  At the Veteran's hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran's records from the Social Security Administration were obtained.  The Veteran has been medically evaluated in conjunction with his claim, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

Analysis

As an initial matter, the Board observes that there are records reflecting that the Veteran served in combat.  38 U.S.C.A. § 1154(b) (West 2014) provides that the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.   

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence of hypertension and diseases of the nervous system may be presumed if such disorder is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is included on this list.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014).  In this case the records indicate Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of high blood pressure or hypertension.

The blood pressure for the induction examination is not legible.  The June 1971 separation examination notes a normal heart and vascular system.  The Veteran's blood pressure was 120/60.  He was qualified for separation.

During the August 2011 hearing, the Veteran testified that he was first diagnosed with hypertension in 1995.

In an August 2004 VA examination, the examiner found that diabetes mellitus was diagnosed in 1995 and hypertension was diagnosed in September 2003.  Hypertension was well-controlled with Fosinopril since time of diagnosis.  Renal function was excellent.  The examiner also noted that the Veteran had Type 2 diabetes mellitus with mild peripheral neuropathy of the hands and feet.

In March 2005 VA treatment record notes that the Veteran had a diagnosis of "unspecified essential hypertension".

In February 2006, a VA treatment record notes his renal function was quite bad following back surgery.

In January 2012, the Veteran was afforded a VA examination for hypertension.  The examiner found that the Veteran's hypertension was less likely as not due to his diabetes mellitus, Type 2, because the Veteran's hypertension and diabetes mellitus began around the same time.  Even though the Veteran was able to stop hypertension medication after he changed his diet and lost weight, he would still be considered to have hypertension.   As to whether the Veteran's hypertension was aggravated by his diabetes mellitus, the physician found that this could not be resolved without resorting to speculation.  The physician noted that the Veteran required re-initiation of hypertension medication in 2003 and the reason for this is unknown.  The Veteran's diabetes mellitus was and has been well-controlled when hypertension was diagnosed, however, in some individuals, extracellular fluid volume expansion and increased arterial stiffness from diabetes can result in hypertension even when the renal function is normal.  The Veteran's renal function was indeed normal at this time.  The Veteran was not on insulin or sulfonylurea which are associated with fluid retention and fat accumulation which can result in hypertension.  The Veteran was being treated with Metformin which in some individuals can be associated with weight loss.       

In an August 2012 addendum, the January 2012 examiner included an addendum opinion.  The examiner reviewed medical literature and the Veteran's medical records.  She opined that PTSD and treatment for PTSD do not cause hypertension.  Blood pressure may be elevated during an episode of distress related to PTSD or an acute exacerbation of this disorder; however, when the distress is relieved, the blood pressure returns to normal and there is no permanent blood pressure elevation or diagnosis of hypertension due to PTSD. In addition, hypertension is very common in the American population and while it is generally considered to be "essential" meaning it has no specific cause, there are lifestyle factors that contribute to poor control such as high salt diet, lack of exercise and obesity.  There is nothing objective in the Veteran's medical record that would indicate that PTSD has chronically worsened or has permanently increased the severity of his hypertension. The records show good control of blood pressure requiring only one medication.

In a September 2012 statement, the Veteran reported that he was under treatment for hypertension from 1995 to 2003.  He reported that his hypertension is very high when he does not take medication and that his PTSD and his service in Vietnam added to his condition.  

In February 2014, a VA psychiatrist, Dr. M., opined that it is more likely than not that the Veteran's PTSD exacerbates hypertension, primarily in paroxysms when the Veteran having hyperautonomia.  It may be expected to have a very mild chronic effect on his hypertension that waxes and wanes with the overall PTSD symptoms.  

In March 2014, after reviewing the Veteran's claims file, a VA physician opined that the Veteran's hypertension is not due to service or aggravated by military, to include exposure to Agent Orange.  The physician explained that service treatment records and medical records within two years of active duty are silent for elevated blood pressure or a diagnosis of hypertension.  There were no 3 or 5 day blood pressure checks in service or within two years of active duty.  She also noted that there was no objective evidence that the Veteran had hypertension prior to service and therefore, there was no objective evidence of aggravation of hypertension by service.  The physician noted that hypertension is not a presumptive agent orange condition.  There is no objective evidence that the Veterans hypertension is due to agent orange.

The Board has considered the Veteran's lay assertions that his hypertension is the result of his service-connected disabilities or herbicide exposure during service.  Certainly, he is competent to report sensory or observed symptoms, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose certain medical disorders or render an opinion as to the cause or etiology of disorders such as hypertension, because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, including as to hypertension, and linking such to service or a service-connected disability.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialist discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In this case, VA examiners have concluded that the Veteran's hypertension is not related to service nor is it due to or aggravated by any service-connected disability.  Moreover, a VA examiner determined that the Veteran's hypertension is not related to Agent Orange exposure.  These providers set forth reasoned opinions, based on review of the record, review of pertinent medical literature, and examination of the Veteran.  In assigning high probative value to these opinions, the Board notes that the VA examiner reviewed the medical history, conducted physical examinations, and discussed the rationale underlying his conclusions.  The January 2012 examiner who provided the August 2012 addendum also reviewed the record and the medical literature prior to providing an opinion.  As to whether the Veteran's hypertension was aggravated by his diabetes mellitus, the January 2012 examiner found that this could not be resolved without resorting to speculation.  Despite this, the examiner provided a reasoned rationale of circumstances of when diabetes would impact hypertension and noted that these circumstances did not exist in the Veteran's situation.  There is no indication that these providers were not fully aware of the Veteran's past medical history or that they misstated any relevant fact. 

The Board acknowledges a VA psychiatrist, Dr. M., provided an opinion in February 2014.  The Board finds this opinion to be of lesser probative value that the August 2012 addendum opinion because it is not clear that he reviewed the Veteran's medical history or reviewed medical literature prior to providing this opinion.  Furthermore, in the second part of the opinion, Dr. M. said that PTSD "may be" expected to have a very mild chronic effect on his hypertension.  The fact that an opinion is relatively speculative in nature also limits its probative value.  For example, an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

The Board thus finds the January 2012 VA examiner's opinions to be of greater probative value than Dr. M.'s opinion or the Veteran's unsupported statements to the contrary.  Moreover, there is no evidence showing that hypertension manifested to any degree within one year of separation from service, or that there is continuity of symptoms since service.  The record indicates that the Veteran was first diagnosed with hypertension in 1995, which is more than 20 years after his separation from service.  The Veteran testified that his hypertension was diagnosed in 1995.

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for hypertension is denied.




REMAND

In August 2013, the RO denied service connection for bilateral hearing loss and tinnitus.  In April 2014, the Veteran filed a notice of disagreement with the August 2013 RO letter and rating decision that denied service connection for bilateral hearing loss and tinnitus.  No statement of the case has yet been issued for these issues.  These issues must be remanded for the issuance of such a statement of the case.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the claim for entitlement to service connection for bilateral hearing loss and tinnitus.  These issues should be certified to the Board only if the appellant submits a timely and sufficient substantive appeal, and the appellant and his representative should be informed of this fact.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


